

EXHIBIT 10.39








ZIONS BANCORPORATION
CHANGE IN CONTROL AGREEMENT


SENIOR EXECUTIVES (3X)






May 23, 2008








Dallas Haun
750 E. Warm Springs Road, 4th F1
Las Vegas, NV 89119


Dear Dallas:


Zions Bancorporation (the "Company") considers it essential to the best
interests of its shareholders to foster the continuous employment of key
management personnel. In connection with this, the Company's Board of Directors
(the "Board") recognizes that, as is the case with many publicly held
corporations, the possibility of a change in control of the Company may exist
and that the uncertainty and questions that it may raise among management Could
result in the departure or distraction of management personnel to the detriment
of the Company and its shareholders.


The Board has decided to reinforce and encourage the continued attention and
dedication of members of the Company's management, including yourself, to their
assigned duties without the distraction arising from the possibility of a change
in control of the Company.


In order to induce you to remain in the employ of the Company or any of its
affiliates (collectively, the "Company"), the Company hereby agrees that after
this letter agreement (this "Agreement") has been fully executed, you shall
receive the severance benefits set forth in Section 5 of this Agreement in the
event your employment with the Company is terminated under the circumstances
described in Section 4 of this Agreement subsequent to a Change in Control (as
defined in Section 2).


1.     Term of Agreement. This Agreement shall commence on the date hereof and
shall continue in effect through December 31, 2009; provided, however, that
commencing on March 1, 2009 and on each March 1 thereafter, the term of this
Agreement shall automatically be extended for one additional year unless, not
later than March 1 of that preceding year, the Company shall have given notice
that it does not wish to extend this Agreement; provided, further, that if a
Change in Control (as defined in Section 2), occurs during the original or any
extended term of this Agreement, the term of this Agreement

1

--------------------------------------------------------------------------------



shall continue in effect for a period of not less than thirty-six (36) months
beyond the month in which such Change in Control occurred.


2.     Change in Control. No benefits shall be payable or provided under Section
3, 4 or 5 of this Agreement unless there has been a Change in Control. For
purposes of this Agreement, a Change in Control shall not be deemed to have
occurred if the Board consisting of a majority of Continuing Directors as
defined in Section (b) determines that, in their reasonable judgment, a change
in control has not occurred. Without such a determination, a change in control
will be deemed to have occurred if:


(a)     any Person (as defined in Sections 13(d) and 14(d) of the Securities
Exchange Act of 1934, as amended (the "Exchange Act")) is or becomes the
Beneficial Owner (as defined in Rule 13d-3 under the Exchange Act), directly or
indirectly, of securities of the Company representing 20% or more of the
combined voting power of the Company's then outstanding securities ("Outstanding
Company Voting Securities"); provided, however, that for purposes of this
subsection (a), the following shall not constitute a Change in Control: (i) any
acquisition by the Company or any corporation controlled by the Company, (ii)
any acquisition by any employee benefit plan (or related trust) sponsored or
maintained by the Company or any corporation controlled by the Company, or (iii)
any acquisition by a Person of 20% of the Outstanding Company Voting Securities
as a result of an acquisition of common stock of the Company by the Company
which, by reducing the number of shares of common stock of the Company
outstanding, increases the proportionate number of shares beneficially owned by
such Person to 20% or more of the Outstanding Company Voting Securities;
provided, however, that if a Person shall become the beneficial owner of 20% or
more of the Outstanding Company Voting Securities by reason of a share
acquisition by the Company as described above and shall, after such share
acquisition by the Company, become the beneficial owner of any additional shares
of common stock of the Company, then such acquisition shall constitute a Change
in Control;


(b)     during any period of two consecutive years (not including any period
prior to the execution of this Agreement), individuals who at the beginning of
such period constitute the Board, and any new director (other than a director
designated by a person who has entered into an agreement with Company to effect
a transaction described in Sections 2(b), (d), (e) or (f)) whose election by the
Board or nomination for election by the Company's stockholders was approved by a
vote of at least a majority of the directors then still in office who either
were directors at the beginning of the period or whose election or nomination
for election was previously so approved (hereinafter referred to as "Continuing
Directors"), cease for any reason to constitute at least a majority thereof;


(c)     the consummation by the Company of a merger or consolidation of Company
with any other corporation (or other entity), other than a merger or
consolidation which would result in the voting securities of the Company
outstanding immediately prior thereto continuing to represent (either by
remaining outstanding or by being converted into voting securities of the
surviving entity) 50% or more of the combined voting power of the voting
securities of the Company or such surviving entity outstanding immediately after
such merger or consolidation; provided, however, that a merger or consolidation
effected to implement a recapitalization of the Company (or similar transaction)
in which no Person acquires more than 20% of the Outstanding Company Voting
Securities shall not constitute a Change in Control;



2

--------------------------------------------------------------------------------



(d)     the stockholders of the Company approve a plan of complete liquidation
of the Company; or


(e)     the consummation of an agreement (or agreements) providing for the sale
or disposition by the Company of all or substantially all of the Company's
assets other than a sale or disposition which would result in the voting
securities of the Company outstanding immediately prior thereto continuing to
represent 50% or more of the combined voting power of the acquiring entity
outstanding immediately after such sale or disposition.


3.    Accelerated Vesting Upon a Change in Control.


(a)     All outstanding options, if any, granted to you by the Board ("Options")
under any of the Company's stock option plans, incentive plans, or other similar
plans (or options substituted therefore covering the stock of a successor
corporation) shall become fully vested and exercisable immediately prior to the
Change in Control as to all shares of stock covered thereby, and the restricted
period with respect to any restricted stock or any other equity award granted to
you thereunder shall lapse and such shares shall be distributed to you
immediately prior to the Change in Control.


(b)     all unpaid Senior Management Value Sharing Awards will be payable at the
higher of their target value as established by the Executive Compensation
Committee of the Board (the "Committee") or their value calculated under the
terms of the Value Sharing Plan based on the average annual growth in Earnings
per Share and the average Tangible Return on Equity from the inception of each
Plan Period through the fiscal quarter ending prior to the effective date of the
Change of Control. Any such payments will be pro-rated based on multiplying them
times a fraction, the numerator of which is the number of quarters completed in
the performance cycle and the denominator of which is the original number of
quarters in the performance cycle called for in the plan. The payments described
in this Section 3(b) shall be paid in a single lump sum within 30 days following
the Change in Control (with the actual payment date during such 30-day period to
be determined in the Company's sole discretion).


4.    Termination of Employment Following a Change in Control.


(a)     General. During the term of this Agreement, if any of the events
described in Section 2 constituting a Change in Control shall have occurred, you
shall be entitled to the benefits provided in Section 5(c) upon the subsequent
termination of your employment, provided that such termination occurs during the
term of this Agreement and within the two (2) year period immediately following
the date of such Change in Control, unless such termination is (i) because of
your death or Disability (as defined in Section 4(b)), (ii) by the Company for
Cause (as defined in Section 4(c)), or (iii) by you other than for Good Reason
(as defined in Section 4(d). In the event that you are entitled to such
benefits, such benefits shall be paid notwithstanding the subsequent expiration
of the term of this Agreement.


(b)     Disability. Your employment may be terminated for "Disability,” as that
term is defined in ¶ 3(a) of the July 20, 2007 Employment Agreement entered into
between you and the Company (“Employment Agreement”).



3

--------------------------------------------------------------------------------



4


(c)     Cause. Your employment may be terminated for “Cause,” as that term is
defined in defined in ¶ 3(b) of the Employment Agreement.


(d)     Good Reason. You shall be entitled to terminate your employment for Good
Reason. For purposes of this Agreement, "Good Reason" shall mean, without your
express written consent, the occurrence after a Change in Control of any of the
following circumstances unless (except in the case of Sections 4(d)(iv)), such
circumstances are fully corrected (provided such circumstances are capable of
correction) prior to the Date of Termination (as defined in Section 4(f))
specified in the Notice of Termination given in respect thereof:


(i)     the assignment to you of any duties materially inconsistent with the
position in the Company that you held immediately prior to the Change in
Control, a significant adverse alteration in the nature or status of your
responsibilities or the conditions of your employment from those in effect
immediately prior to such Change in Control, or any other action by the Company
that results in a material diminution in your position, authority, duties or
responsibilities;


(ii)     the Company's reduction by more than 10% of your annual total
compensation as in effect on the date hereof or as the same may be increased
from time to time;


(iii)     the relocation of the Company's offices at which you are principally
employed immediately prior to the date of the Change in Control (your "Principal
Location") which results in the one-way commuting distance for you increasing by
more than thirty (30) miles from such location, or the Company's requiring you,
without your written consent, to be based anywhere other than your Principal
Location, except for required travel on the Company's business to an extent
substantially consistent with your present business travel obligations;


(iv)     the Company's failure to pay to you any portion of your current
compensation or to pay to you any portion of an installment of deferred
compensation under any deferred compensation program of the Company within
thirty (30) days after the date such compensation is due;


(v)     the Company's failure to continue in effect any material compensation or
benefit plan in which you participate immediately prior to the Change in
Control, unless an equitable arrangement (embodied in an ongoing substitute or
alternative plan) has been made with respect to such plan, or the Company's
failure to continue your participation therein (or in such substitute or
alternative plan) on a basis not materially less favorable, both in terms of the
amount of benefits provided and the level of your participation relative to
other participants, as existed at the time of the Change in Control; or


(vi)     any purported termination of your employment that is not effected
pursuant to a Notice of Termination satisfying the requirements of Section 4(e)
hereof

4

--------------------------------------------------------------------------------



(and, if applicable, the requirements of Section 4(c) hereof), which purported
termination shall not be effective for purposes of this Agreement.


Notwithstanding the foregoing, if you do not provide the Company with written
notice of the occurrence of an act or circumstance of a type described above in
this Section 4 within sixty (60) days of your having knowledge thereof
occurrence of a type described above in this Section 4, such act or occurrence
shall no longer constitute a basis for an event of termination for "Good
Reason". Your right to terminate your employment pursuant to this Section 4(d)
shall not be affected by your incapacity due to physical or mental illness. Your
continued employment shall not constitute consent to, or a waiver of rights with
respect to, any circumstance constituting Good Reason hereunder.


(e)     Notice of Termination. Any purported termination of your employment by
the Company or by you (other than termination due to death which shall terminate
your employment automatically) shall be communicated by written Notice of
Termination to the other party hereto in accordance with Section 7. "Notice of
Termination" shall mean a notice that shall indicate the specific termination
provision in this Agreement relied upon and shall set forth in reasonable detail
the facts and circumstances claimed to provide a basis for termination of your
employment under the provision so indicated.


(f)     Date of Termination, Etc. "Date of Termination" shall mean (a) if your
employment is terminated due to your death, the date of your death; (b) if your
employment is terminated for Disability, thirty (30) days after Notice of
Termination is given (provided that you shall not have returned to the full-time
performance of your duties during such thirty (30)-day period), and (c) if your
employment is terminated pursuant to Section 4(c), Section 4(d) or Section 4(e)
or for any other reason (other than death or Disability), the date specified in
the Notice of Termination (which, in the case of a termination for Cause shall
not be less than thirty (30) days from the date such Notice of Termination is
given, and in the case of a termination for Good Reason shall not be less than
fifteen (15) nor more than sixty (60) days from the date such Notice of
Termination is given).


5.     Compensation Upon Termination or During Disability Following A Change in
Control. Following a Change in Control during the term of this Agreement, you
shall be entitled to the benefits described below during a period of disability,
or upon termination of your employment, as the case may be, provided that such
period or termination occurs during the term of this Agreement and within the
two (2) year period immediately following the date of such Change in Control.
The benefits to which you are entitled, subject to the terms and conditions of
this Agreement, are:


(a)     During any period during which you fail to perform your full-time duties
with the Company as a result of incapacity due to physical or mental illness,
you shall continue to receive your base salary at the rate in effect at the
commencement of any such period, together with all compensation payable to you
under the Company's disability plan or program or other similar plan during such
period, until this Agreement is terminated pursuant to Section 4(b) hereof.
Thereafter, or in the event your employment is terminated by reason of your
death, your benefits shall be determined under the Company's retirement,
insurance and other compensation programs then in effect in accordance with the
terms of such programs.



5

--------------------------------------------------------------------------------



(b)     If your employment shall be terminated (i) by the Company for Cause or
(ii) by you other than for Good Reason, the Company shall pay you (1) your full
base salary, when due, through the Date of Termination at the rate in effect at
the time Notice of Termination is given, (2) the unpaid portion, if any, of any
annual bonus for any prior year, and (3) all other amounts to which you are
entitled under any compensation plan of the Company at the time such payments
are due, and the Company shall have no further obligations to you under this
Agreement.


(c)     If your employment by the Company shall be terminated by you for Good
Reason or by the Company other than for Cause or Disability, then you shall be
entitled to the benefits provided below:


(i)     the Company shall pay to you (1) your full base salary, when due,
through the Date of Termination at the rate in effect at the time Notice of
Termination is given, at the time specified in Section 5(e), (2) the unpaid
portion, if any, of any annual bonus, plus an amount equal to your targeted
annual bonus, pro rated from January 1 of the termination year through the Date
of Termination, and (3) all other amounts to which you are entitled under any
compensation plan of the Company at the time such payments are due;


(ii)     in lieu of any further salary payments to you for periods subsequent to
the Date of Termination, the Company shall pay as severance pay to you, at the
time specified in Section 5(e), a lump sum severance payment equal to the sum of
three (3) times your annual base salary as in effect as of the Date of
Termination or immediately prior to the Change in Control, whichever is greater,
and three (3) times your targeted annual bonus as in effect as of the Date of
Termination or the average annual bonus awarded to you (without reduction by
reason of any arrangement to defer payment of such bonus) with respect to the
three (3) years immediately prior to the Change in Control, whichever is
greater;


(iii)     for a period of three (3) years following the Date of Termination, the
Company shall continue to provide you and your eligible family members, based on
the cost sharing arrangement between you and the Company on the date of the
Change in Control, with medical and dental health benefits at least equal to
those which would have been provided to you and them if your employment had not
been terminated or, if more favorable to you, as in effect generally at any time
thereafter, provided, however, that if you become re-employed with another
employer and are eligible to receive medical and dental health benefits under
another employer's plans, the Company's obligations under this Section 5(c)(iii)
shall be reduced to the extent comparable benefits are actually received by you,
and any such benefits actually received by you shall be reported to the Company.
In the event you are ineligible under the terms of such benefit plans or
programs to continue to be so covered, in such event, the Company shall provide
you with substantially equivalent coverage through other sources or will provide
you with quarterly payments (on the first business day of each calendar quarter,
in advance) in such amounts that, after all taxes on such amounts, shall be
equal to the cost to you of providing yourself such benefit coverage. At the
termination of the benefits coverage under the second preceding sentence, you,
your spouse and your dependents shall be entitled to continuation coverage
pursuant to Section 4980B of the Internal Revenue Code of 1986, as amended (the
"Code"),

6

--------------------------------------------------------------------------------



Sections 601-608 of the Employee Retirement Income Security Act of 1974, as
amended, and under any other applicable law, to the extent required by such
laws, as if you had terminated employment with the Company on the date such
benefits coverage terminates. The lump sum shall be determined on a present
value basis using the interest rate provided in Section 1274(b)(2)(B) of the
Code on the Date of Termination. In each case, (other than a benefit plan
providing for reimbursement of expenses referred to in Section 105(b) of the
Code relating to amounts expended for medical care), the amount of benefits and
payments to be provided under this clause (iii) during a calendar year shall not
affect the amount of benefits and payments to be provided in any other taxable
year and any such benefits and payments shall not be subject to liquidation or
exchange for another benefit;


(iv)     for a period of two (2) years following the Date of Termination, the
Company shall, at its sole expense as incurred, provide you with outplacement
services, the scope and provider of which shall be selected by you in your sole
discretion, at an aggregate cost to the Company not to exceed twenty five
percent (25%) of your annual base salary as in effect as of the Date of
Termination or immediately prior to the Change in Control, whichever is greater.
Except as otherwise expressly provided herein, to the extent any expense
reimbursement under this clause (iv) is determined to be subject to Section 409A
(as defined below), the amount of any such expenses eligible for reimbursement
in one calendar year shall not affect the expenses eligible for reimbursement in
any other taxable year, in no event shall any expenses be reimbursed after the
last day of the calendar year following the calendar year in which the Executive
incurred such expenses, and in no event shall any right to reimbursement be
subject to liquidation or exchange for another benefit;


(v)     you shall be fully vested in your accrued benefits under any qualified
or nonqualified pension, profit sharing, deferred compensation or supplemental
plans maintained by the Company for your benefit, except to the extent that the
acceleration of vesting of such benefits would violate any applicable law or
require the Company to accelerate the vesting of the accrued benefits of all
participants in such plan or plans, in which case the Company may elect to pay
you a lump sum payment at the time specified in Section 5(e) in an amount equal
to the value of such unvested accrued benefits in lieu of accelerating the
vesting of your benefits. In addition, the Company shall pay to you an amount
equal to the amount the Company would have contributed to your account under the
Company's 401(k) plan as a matching contribution had you remained employed by
the Company for three (3) years after your Date of Termination and had you made
the maximum elected deferral contributions. The matching contributions described
in the immediately preceding sentence shall be paid in a single lump sum within
30 days following the Date of Termination (with the actual payment date during
such 30-day period to be determined in the Company's sole discretion);


(vi)     (1) anything in this Agreement to the contrary notwithstanding, if it
shall be determined that any payment or distribution to you or for your benefit
(whether paid or payable or distributed or distributable) pursuant to the terms
of this Agreement or otherwise pursuant to or by reason of any other agreement,
policy, plan, program or arrangement, including without limitation any stock
option, stock appreciation right or similar right, or the lapse or termination
of any restriction on or the vesting or exercisability

7

--------------------------------------------------------------------------------



of any of the foregoing (the "Payments") would be subject to the excise tax
imposed by Section 4999 of the Code by reason of being "contingent on a change
in the ownership or control" of the Company, within the meaning of Section 280G
of the Code or to any similar tax imposed by state or local law, or any interest
or penalties with respect to such excise tax (such tax or taxes, together with
any such interest or penalties, are collectively referred to as the "Excise
Tax"), then your total payment or distribution will be reduced to such extent as
required to not trigger the excise tax. The determination of which payments or
benefits to reduce to comply with this provision will be made by you.


(2)     for the purposes of determining whether any of the Payments will be
subject to the Excise Tax and the amount of such Excise Tax, such Payments will
be treated as "parachute payments" within the meaning of Section 280G of the
Code, and all "parachute payments" in excess of the "base amount" (as defined
under Section 280G(b)(3) of the Code) shall be treated as subject to the Excise
Tax, unless and except to the extent that in the opinion of the accountants such
Payments (in whole or in part) either do not constitute "parachute payments" or
represent reasonable compensation for services actually rendered (within the
meaning of Section 280G(b)(4) of the Code) in excess of the "base amount," or
such "parachute payments" are otherwise not subject to such Excise Tax.


6.    Successors; Binding Agreement.


(a)     The Company shall require any successor (whether direct or indirect, by
purchase, merger, consolidation or otherwise) to all or substantially all of the
business and/or assets of the Company to expressly assume and agree to perform
this Agreement in the same manner and to the same extent that the Company would
be required to perform it if no such succession had taken place. Failure of the
Company to obtain such assumption and agreement prior to the effectiveness of
any such succession shall be a breach of this Agreement and shall entitle you to
terminate your employment and receive compensation from the Company in the same
amount and on the same terms to which you would be entitled hereunder if you
terminate your employment for Good Reason following a Change in Control, except
that for purposes of implementing the foregoing, the date on which any such
succession becomes effective shall be deemed the Date of Termination. Unless
expressly provided otherwise, "Company" as used herein shall mean the Company as
defined in this Agreement and any successor to its business and/or assets as
aforesaid.


(b)     This Agreement shall inure to the benefit of and be enforceable by you
and your personal or legal representatives, executors, administrators,
successors, heirs, distributees, devisees and legatees. If you should die while
any amount would still be payable to you hereunder had you continued to live,
all such amounts, unless otherwise provided herein, shall be paid in accordance
with the terms of this Agreement to your devisee, legatee or other designee or,
if there is no such designee, to your estate.


7.     Notice. For the purpose of this Agreement, notices and all other
communications provided for in this Agreement shall be in writing and shall be
deemed to have been duly given when delivered or mailed by United States
certified or registered mail, return receipt requested, postage prepaid,
addressed to the respective addresses set forth on the first page of this
Agreement, provided that all notices

8

--------------------------------------------------------------------------------



to the Company shall be directed to the attention of the Board with a copy to
the Secretary of the Company, or to such other address as either party may have
furnished to the other in writing in accordance herewith, except that notice of
change of address shall be effective only upon receipt.


8.    Confidentiality, Non-Competition and Non-Solicitation Covenants.


(a)     Confidentiality. You hereby agree that you shall not, directly or
indirectly, disclose or make available to any person, firm, corporation,
association or other entity for any reason or purpose whatsoever, any
Confidential Information (as defined below). You agree that, upon termination of
your employment with the Company, all Confidential Information in your
possession that is in written or other tangible form (together with all copies
or duplicates thereof, including computer files) shall be returned to the
Company and shall not be retained by you or furnished to any third party, in any
form except as provided herein; provided, however, that you shall not be
obligated to treat as confidential, or return to the Company copies of any
Confidential Information that (i) was publicly known at the time of disclosure
to you, (ii)becomes publicly known or available thereafter other than by any
means in violation of this Agreement or any other duty owed to the Company by
any person or entity, or (iii) is lawfully disclosed to you by a third party. As
used in this Agreement, the term "Confidential Information" means: information
disclosed to you or known by you as a consequence of or through your
relationship with the Company, about the customers, employees, business methods,
public relations methods, organization, procedures or finances, including,
without limitation, information of or relating to customer lists, of the
Company.


(b)     Non-Compete. You hereby agree that, for the period commencing on the
Date of Termination and terminating on the first anniversary thereof, you shall:


(i)     not, directly or indirectly (whether as principal, agent, independent
contractor, consultant, employee or otherwise), own, manage, operate, join,
control or otherwise carry on, participate in the ownership, management,
operation or control of, provide services to, or be engaged in or concerned
with, any business competitive with that of the Company or any of its
affiliates, which business is located within, or does business within, 50 miles
of your primary work location at the time of termination of your employment (for
purposes of the foregoing, any business competitive with the Company or any of
its affiliates shall include any organizational activities with respect to a
business that would be so competitive once such business is organized and
operating and shall include, but not be limited to, a bank, a savings and loan,
a credit union, a broker-dealer or an entity providing investment advisory
services) (a "Competing Business"), provided that you shall not be prohibited
from owning passively less than 5% of a Competing Business;


(ii)     inform any person which seeks to engage your services that you are
bound by this Section 8(b) and the other terms of this Agreement.


(c)     Non-Solicitation. You hereby agree that, for the period commencing on
the Date of Termination and terminating on the first anniversary thereof, you
shall not, either on your own account or jointly with or as a manager, agent,
officer, employee, consultant, partner, joint venturer, owner or shareholder or
otherwise on behalf of any other person, firm or corporation,

9

--------------------------------------------------------------------------------



directly or indirectly solicit or attempt to solicit away from the Company any
of its officers or employees or offer employment to any person who is an officer
or employee of the Company; provided, however, that a general advertisement to
which an employee of the Company responds shall in no event be deemed to result
in a breach of this Section 8(c).


(d)     Survival. Any termination of your employment or of this Agreement (or
breach of this Agreement by you or the Company) shall have no effect on the
continuing operation of this Section 8.


(e)     Validity. The parties hereto acknowledge that the potential restrictions
on your future employment imposed by this Section 8 are reasonable in both
duration and geographic scope and in all other respects. If for any reason any
court of competent jurisdiction shall find any provisions of this Section 8
unreasonable in duration or geographic scope or otherwise, you and the Company
hereby agree that the restrictions and prohibitions contained herein shall be
effective to the fullest extent allowed under applicable law in such
jurisdiction.


(f)     Consideration. The parties acknowledge that this Agreement would not
have been entered into and the benefits described in Sections 3 and 5 would not
have been promised in the absence of your promises under this Section 8.






9.     Governing Law. The validity, interpretation, construction and performance
of this Agreement shall be governed on a non-exclusive basis by the laws of the
State of Utah without giving effect to its conflicts of laws rules.


10.     Joint and Several Liability. Any successors or assigns shall be jointly
and severally liable with the Company under this Agreement.


11.     Miscellaneous. No provision of this Agreement may be modified, waived or
discharged unless such waiver, modification or discharge is agreed to in writing
and signed by you and such officer as may be specifically designated by the
Board. No waiver by either party hereto at any time of any breach by the other
party hereto of or compliance with, any condition or provision of this Agreement
to be performed by such other party shall be deemed a waiver of similar or
dissimilar provisions or conditions at the same or at any prior or subsequent
time. No agreements or representations, oral or otherwise, express or implied,
with respect to the subject matter hereof have been made by either party which
are not expressly set forth in this Agreement. All references to sections of the
Exchange Act or the Code shall be deemed also to refer to any successor
provisions to such sections. Any payments provided for hereunder shall be paid
net of any applicable withholding required under federal, state or local law.
Any obligations of the Company under Sections 5 and 6 shall survive the
expiration of the term of this Agreement. The section headings contained in this
Agreement are for convenience only, and shall not affect the interpretation of
this Agreement.


Notwithstanding anything to be contrary contained in Section 1 or this Section
11, the Company may amend, supplement or terminate the Agreement at any time by
giving you at least seven calendar days prior written notice of amendment,
supplementation or termination; provided, however, that the Company may amend,
supplement or terminate this Agreement under this Section 11 only if,

10

--------------------------------------------------------------------------------





(a) (i) the Board or Compensation Committee of the Board has determined
generally to amend or supplement the terms and conditions of outstanding change
in control agreements or generally to terminate outstanding change in control
agreements and replace them with new, modified change in control agreements, and
(ii) concurrently with the amendment, supplementation or termination of this
Agreement the Company provides you with an executed amendment or supplement or
new change in control agreement containing terms and conditions substantially
the same as those contained in the general amendments, supplements or new
agreements (it being understood that the multiples contained in Section 5(c) of
this Agreement and the terms of years contained in Sections 4, 5 or 8 of this
Agreement will remain the same in the amendment, supplement or new agreement
provided to you); and


(b) (i) a Change in Control has not occurred prior to the effective date of the
amendment, supplementation or termination of this Agreement and (ii) the Company
is not then or at such effective date, or within three months of such effective
date does not become, a party to a definitive agreement providing for
transactions which, if consummated, would constitute a Change in Control.




12.     Severability. The invalidity or unenforceability of any provision of
this Agreement shall not affect the validity or enforceability of any other
provision of this Agreement, which shall remain in full force and effect.


13.     Counterparts. This Agreement may be executed in several counterparts,
each of which shall be deemed to be an original but all of which together shall
constitute one and the same instrument.


14.     Legal Fees. In addition to all other amounts payable to you under this
Agreement, the Company shall pay to you all reasonable legal fees and expenses
incurred by you in connection with any Dispute arising out of or relating to
this Agreement or the interpretation thereof (including, without limitation, all
such fees and expenses, if any, incurred in contesting or disputing any
termination of your employment or in seeking to obtain or enforce any right or
benefit provided by this Agreement, or in connection with any tax audit or
proceeding to the extent attributable to the application of Section 4999 of the
Code to any payment or benefit provided hereunder), regardless of the outcome of
such proceeding; provided, however, that in the event you commence such action,
you shall not be entitled to recover such fees and costs if the court determines
that you brought the claim in bad faith or the claim was frivolous.


15.     Effectiveness; Entire Agreement. This Agreement shall become effective
only upon our receipt from you prior to June 30, 2008 of a copy of this
Agreement executed by you and the Company. This Agreement sets forth the entire
agreement of the parties hereto in respect of the subject matter contained
herein and supersedes all prior agreements, promises, covenants, arrangements,
communications, representations or warranties, whether oral or written, by any
officer, employee or representative of any party hereto; and any prior agreement
of the parties hereto in respect of the subject matter contained herein,
including, without limitation, any prior severance agreements, is hereby
terminated and cancelled. Any of your rights hereunder are supplementary and
shall be in addition to any rights you may otherwise have under benefit plans or
agreements of the Company to which you are a party or in which you are a
participant, including, but not limited to any rights you have under the

11

--------------------------------------------------------------------------------



Employment Agreement (including but not limited to compensation rights under
§4(a) of the Employment Agreement), any Company sponsored employee benefit plans
and stock options plans. Provisions of this Agreement shall not in any way
abrogate your rights under such other plans and agreements including under the
Employment Agreement. Any conflicts between the terms of this Agreement and the
terms of the Employment Agreement shall be resolved by providing you, in your
sole discretion, the option to elect under which agreement benefits are to be
provided.


16.     Section 409A. Notwithstanding anything to the contrary in this Agreement
or elsewhere, if you are a "specified employee" as determined pursuant to
Section 409A of the Code ("Section 409A") as of the date of your "separation
from service" (within the meaning of Final Treasury Regulation 1.409A-1 (h)) and
if any payment or benefit provided for in this Agreement or otherwise both (x)
constitutes a "deferral of compensation" within the meaning of Section 409A and
(y) cannot be paid or provided in the manner otherwise provided without
subjecting you to "additional tax", interest or penalties under Section 409A,
then any such payment or benefit that is payable during the first six months
following your "separation from service" shall be paid or provided to you in a
cash lump-sum, with interest at LIBOR, on the first business day of the seventh
calendar month following the month in which your "separation from service"
occurs. In addition, any payment or benefit due upon a termination of your
employment that represents a "deferral of compensation" within the meaning of
Section 409A shall only be paid or provided to you upon a "separation from
service".


If this letter sets forth our agreement on the subject matter hereof, kindly
sign and return to the Company the enclosed copy of this letter, which shall
then constitute our agreement on this subject.


Sincerely,
ZIONS BANCORPORATION




By: /s/ Harris H. Simmons


Its: Chmn, Pres & CEO




Agreed to this _4_ day
of _Feb_, 2009


/s/ Dallas Haun



12